Citation Nr: 1722404	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disability, to include shortness of breath and pulmonary insufficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran provided testimony during a personal hearing with a Decision Review Officer (DRO hearing) in August 2010.  He also provided testimony during a Board hearing at the RO in July 2013.  Transcripts of each hearing have been associated with the claims file.

This case was last before the Board in February 2017, when the above noted issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 remand, the Board requested that new VA opinions be obtained regarding each of the claimed disabilities, because the Board found that the April 2016 VA examinations and opinions were inadequate.  Specifically, the Board found the negative opinions regarding whether the Veteran's low back, obstructive sleep apnea and respiratory disabilities were directly related to service inadequate because they did not discuss or consider the Veteran's reports regarding the onset of his symptoms during service and their continuity since service.  Additionally, the Board also found the negative opinion regarding the Veteran's sleep apnea inadequate, because the examiner failed to consider the Veteran's documented history, his contentions, and his VA physicians' opinions when assessing whether there was a proximate relationship between the Veteran's sleep apnea and service-connected PTSD.

Addendum VA opinions were obtained in March 2017.  As for the Veteran's respiratory disability, the VA examiner again opined that it is less likely than not that the Veteran's respiratory disability began in or is etiologically linked to his service.  In support, the examiner noted the Veteran had no complaints of chronic cough or shortness of breath on his separation examination, and that complaints of nasal congestion and dyspnea did not appear in his treatment records until 2003.  The examiner, however, still did not discuss or consider the Veteran's reports regarding his symptoms during service and their continuity since service.  

As for the Veteran's sleep apnea, the VA examiner opined it is less likely than not that the Veteran's sleep apnea began in service.  In support, the examiner stated that review of the Veteran's October 2015 sleep apnea questionnaire showed that symptoms of pauses in breathing and snoring began in the 1990s; however, the examiner did not discuss the Veteran's reports that his symptoms began in service and have since continued.  Additionally, the examiner opined that it is less likely than not that the Veteran's sleep apnea has been caused or made chronically worse by his PTSD.  In support, the examiner noted that the medical literature does not support the notion that PTSD causes sleep apnea; however, the examiner did not provide any rationale as to why the Veteran's sleep apnea was not made chronically worse by his PTSD.  

Lastly, as for the Veteran's low back disability, the examiner opined it is less likely than not that the Veteran's low back disorder is related to his service.  The examiner, however, again did not specifically discuss or consider the Veteran's statements that he had back pain continuously since service, instead only noting that back complaints were not documented until two decades after his separation.  

Thus, based on the above, the Board must again remand these issues for addendum opinions to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Phoenix VA Medical Center, or any other VA medical facility that may have treated the Veteran.

2.  Submit the claims file to the March 2017 VA examiner in order to provide the following addendum opinions:

For each low back and respiratory disability identified, as well as for diagnosed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began in or is etiologically linked to the Veteran's service, to include the accident during which the Veteran was thrown from a jeep after hitting a landmine.  

The examiner must specifically discuss the Veteran's statements that his back, respiratory problems and sleep apnea began in service and have continued to the present.  The examiner is advised that lack of documentation in the medical evidence alone is not a sufficient rationale for a medical opinion in this case, as the Veteran has reported the onset of his symptoms during service and a continuity of symptoms since, and such reports must be specifically considered and weighed against the totality of evidence.

The examiner must also provide an opinion as to whether it is at least as likely as not that sleep apnea has been caused or made chronically worse by his service-connected PTSD.  The examiner must specifically address and provide rationale for each part of the above requested opinion.  The examiner must also 
specifically consider the Veteran's documented history and the contentions of the Veteran and his VA physicians, particularly those concerning the possible relationship between PTSD and his sleep apnea.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




